ORDER
The memorandum disposition filed on March 17, 2006, is vacated, and this case is withdrawn from submission to this panel.
Counsel will be appointed in a separate order.
Because we have vacated the memorandum disposition filed on March 17, 2006, and withdrawn this case from submission to this panel, appellant’s petition for panel rehearing and petition for rehearing en banc are denied as moot.
Because the mandate has not yet issued in this case, appellant’s motion to recall the mandate is also denied as moot.